DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 line 4, “the step of causing...” lacks antecedent basis in the claim.

Regarding claim 1 lines 7-11, “the second device”, “the first value”, and “the new satellite signals received by the second device” lack antecedent basis in the claim.

Regarding claim 6 line 2, “the vehicle being spoofed” lacks antecedent basis in the claim.

Regarding claim 8 line 3, “the first values of the second vehicles” lack antecedent basis in the claim.
	Regarding claim 11, returning to latching mode on the second channels after a predetermined duration appears to contradict claim 1 lines 22-24 “the processor unit returning automatically to latching mode after calculating said at least one positioning value on the second channels regardless of the power of the signals”. It is unclear what criteria is used to return to latching mode – a predetermined duration of time, or the calculating of at least one positioning value.

Regarding claim 12, “at least first and second satellite signal reception channels” in lines 1-2 do not provide clear basis for “the first channels” and “the second channels” in lines 3 and 7. Lines 1-2 appear to describe a first satellite signal reception channel and a second satellite signal reception channel, while lines 3 and 7 refer to a plurality of each.

Regarding claim 12 line 12, “the second value” and “the corresponding first values” lack clear antecedent basis in the claim.

Claim 14 is rejected as indefinite for the same reasons discussed with respect to claim 11.

The remaining claims are dependent.

Allowable Subject Matter

Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 12, Carmack (US 9,847,033, cited on IDS) teaches a method of detecting an operation to spoof a first satellite positioning device carried by a first vehicle moving in a zone in which at least one second vehicle carrying a second satellite positioning device is also moving, the method comprising a step of causing at least one first positioning value to be calculated for each vehicle from initial satellite signals received by each device, the method further comprising issuing a warning (212, 214, 304 Figs. 2-3, columns 8-12, esp. col. 9 l. 2-5 and col. 10 l. 46-53). 
Lyusin (US 10908294 B2) teaches a mobile device (“second device” as claimed) (Fig. 1) calculating first and second positioning values at a same instant using first and second pluralities of satellites signals acquired (“latched” as claimed) on first and second pluralities of channels (106, 110, 112, Fig. 1). Positioning values are compared to determine spoofing (abstract, 6:24-28). These features are also taught by Song (US 20190243002 A1) – see Fig. 4 and paras. [0045]-[0046].
Further it is conventional for “latched” signals to be sufficiently powerful to be used, and for such signals to be used to calculate successive positioning values as long as they are sufficiently powerful. If signals are not sufficiently powerful they cannot be acquired/latched, and if they do not remain sufficiently powerful they cannot be tracked in order to calculate successive positioning values.
However the prior art does not teach or make obvious a positioning device having at least one processor unit arranged, during a latching mode, to select transmitters of signals on second channels that are sufficiently powerful to be used, and during an operating mode, to calculate at least one second positioning value from said signals, the processor unit returning automatically to latching mode after calculating said at least one positioning value on the second channels regardless of the power of the signals.
.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kazmierczak (US 11194052 B1) teaches estimating an outline of a spoofing zone from positioning values of a plurality of vehicles moving in the zone (510, Fig. 5; relevant to Applicant’s claims 8 and 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648